DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 06/30/2022 in response to the Non-Final Rejection mailed on 03/30/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 6-7, 10, 13, and 17-18 are cancelled.
4.	New claim is 25 added.
5.	Claims 1-5, 8-9, 11-12, 14-15, and 19-25 are pending.
6.	Claim 24 stands withdrawn pursuant 37 CFR 1.142(b).
7.	Applicant’s remarks filed on 06/30/2022 in response to the Non-Final Rejection mailed on 03/30/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Objections
8.	Claim 1 is newly objected to because of the following informalities:  Each claim begins with a capital letter and ends with a period.  In the instant case, claim 1 lacks a period at the end of the claim.  Appropriate correction is required.
9.	The objection to claim 18 is withdrawn in view of applicants’ amendment to the claims to cancel claim 18.
Claim Rejections - 35 USC § 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-5, 8-9, 11-12, 14-15, 19-23, and 25 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicants’ amendment to claim 1.
	Regarding claim 1 (claims 2-5, 8-9, 11-12, 14-15, 19-23 and 25 dependent therefrom), the recitation of “an RNA sequence transcribed from a DNA sequence selected from in…” is indefinite because it is unclear what the metes and bounds of the phrase is “selected from in” is intended to encompass.  It is unclear whether the claim requires the entire sequence or fragments of sequences embedded in said sequence.  It is suggested that applicants’ clarify the meaning of the claims.
Claim Rejections - 35 USC § 103
12.	The rejection of claims 6-7, 10, 13, and 17 under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US Patent Application Publication 2015/0315594 A1; cited on PTO-892 mailed on 03/30/2022) in view of Zhang et al. (WO 2014/04729 A1; cited on IDS filed on 03/14/2022) as evidenced by GenBank Q99ZW2.1 (GenBank, 2014; cited on PTO-892 mailed on 03/30/2022) is withdrawn in view of applicants’ amendment to the claims to cancel claims 6-7, 10, 13, and 17.
13.	The rejection of claims 1-5, 8-9, 11-12, 14, and 19-23 under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US Patent Application Publication 2015/0315594 A1; cited on PTO-892 mailed on 03/30/2022) in view of Zhang et al. (WO 2014/04729 A1; cited on IDS filed on 03/14/2022) as evidenced by GenBank Q99ZW2.1 (GenBank, 2014; cited on PTO-892 mailed on 03/30/2022) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claim 25.
	Claims 1-5, 8-9, 11-12, 14, 19-23 and 25 are rejected under  35 U.S.C. 103 as being unpatentable over Prakash et al. (US Patent Application Publication 2015/0315594 A1; cited on PTO-892 mailed on 03/30/2022) in view of Zhang et al. (WO 2014/04729 A1; cited on IDS filed on 03/14/2022) as evidenced by GenBank Q99ZW2.1 (GenBank, 2014; cited on PTO-892 mailed on 03/30/2022).
14.	As amended, claims 1-5, 8-8, 11-12, 14, 19-23 and 25 are drawn to a method of producing a population cells comprising a modification in the Angiopoietin-like 3 (AMGPTL3) gene, the method comprising: introducing into cells (a) a guide RNA (gRNA) or a nucleic acid encoding a gRNA that targets an ANGPTL3 genomic locus, and (b) a Cas9 endonuclease or nucleic acid encoding the endonuclease; wherein the gRNA comprises a spacer sequence that is an RNA sequence transcribed from a DNA sequence selected from in SEQ ID NO:  9109, 7094, 7168, 7061, 7165, and 9110, thereby producing the population of cells that comprise a modification in the ANGPTL3 gene. 
15.	With respect to claim 1, Prakash et al. teach methods for producing a population of ANGPTL3 modified cells by introducing into the cell an antisense RNA targeted the ANGPTL3 gene and producing a population of cells comprising a modification in the ANGPTL3 gene wherein the antisense RNA targets a nucleotide sequence in order to treat, prevent, delay or ameliorate any one or more of cardiovascular disease and/or metabolic disease and/or symptom thereof [see Abstract; paragraphs 0009-0017; 0023].  Although the breadth of the claims is sufficiently broad to encompass fragments of the claimed sequences [see 112(b) rejection above], Prakash et al. teach n antisense RNA targeted the ANGPTL3 gene that is 100% identical to SEQ ID NO:  7094 and 7061 [see alignment attached as APPENDIX A]. 
	With respect to claims 2-3, Prakash et al. teach the method wherein at least 50% of the cells of the population comprise a modification in the ANGPTL3 gene [see paragraphs 0579 and 1028].
	With respect to claims 4-5, Prakash et al. teach the method wherein the ANGPTL3 protein secreted by the cells of the population is reduced by at least 2-fold, by at least 5-fold relative to a control unedited cell [see paragraphs 0579 and 1028; Example 130]. 
	With respect to claim 12, Prakash et al. teach the method wherein the RNA targets a regulatory element in the ANGPTL3 genomic locus to reduce expression [see Abstract; paragraphs 0009-0017; 0023].
	With respect to claim 14, Prakash et al. teach the method wherein RNA is chemically modified [see paragraph 0014]. 
	With respect to claim 22, Prakash et al. teach the method wherein the cells comprise hepatocytes [see paragraph 0026].
	With respect to claim 23, Prakash et al. teach the method wherein the population of cells is present in a subject having an ANGPTL3-related condition [see Abstract; paragraphs 0009-0017; 0023].
	With respect to claim 25, Prakash et al. teach the method wherein the subject is human [see paragraph 0056].
	However, Prakash et al. does not teach the method wherein the RNA is a gRNA and a Cas9  endonuclease; the method of claim 8, wherein the Cas9 endonuclease or Cpf1 endonuclease is selected from S. pyogenes Cas9, S. aureus Cas9, N. meningitides Cas9, S. thermophilus CRISPR1 Cas9, S. thermophilus CRISPR 3 Cas9, and a T. denticola Cas9; the method of claim 9, wherein the RNA-guided endonuclease comprises a sequence selected from SEQ ID NO:  1; the method of claim 11, wherein the gRNA is a single-guide RNA (sgRNA); the method of claim 19, wherein the gRNA and RNA-guided nuclease are formulated as a ribonucleoprotein particle (RNP); the method of claim 20, wherein the nucleic acid of (a) and/or (b) is present in a viral vector, optionally an adeno-associated viral vector; and the method of claim 21, wherein the gRNA or the nucleic acid encoding a gRNA of (a) and/or the RNA guided endonuclease or the nucleic acid encoding a RNA-guided endonuclease of (b) delivered to the cells in a liposome or lipid nanoparticle.  
	Zhang et al. teach methods for delivery, engineering and optimization of systems for manipulation of sequences and/or activities of target sequences comprising single gRNA sequence and an RNA-guided endonuclease such as Cas9 for introduction into a cell for modification of the ANGPTL3 genomic locus [see Abstract; paragraphs 0006-0012; 0086; 00212; 00257].  Zhang et al. teach that these techniques are affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome [see paragraph 0005].  
	With respect to claim 8, Zhang et al. teach wherein the Cas9 is a S. pyogenes Cas9, S. aureus Cas9, and S. thermophilus Cas9 [see paragraph 0021].
	With respect to claim 9, Zhang et al. teach wherein the Cas9 is a S. pyogenes Cas9 [see paragraph 0021].  Although Zhang et al. does not explicitly teach wherein the endonuclease comprises the sequence of SEQ ID NO:  1, evidentiary reference of Genbank Q99ZW2 is cited to demonstrate that the S. pyogenes Cas9 shares an amino acid sequence that is 100% identical to SEQ ID NO:  2 [see alignment attached as APPENDIX B].
	With respect to claim 11, Zhang et al. teach wherein the gRNA is a single guide RNA [see Abstract; paragraphs 0006-0012; 0086; 00212; 00257].
	With respect to claim 19, Zhang et al. teach wherein the gRNA and RNA guided nuclease are formulated as a ribonucleoprotein particle [see Abstract; paragraphs 0006-0012; 0086; 00212; 00257].
	With respect to claim 20, Zhang et al. teach wherein the nucleic acid is present in a viral vector such as an adeno-associated viral vector [see paragraph 0104].
	With respect to claim 21, Zhang et al. teach wherein the gRNA and the RNA guided endonuclease are formulated into a liposome or lipid nanoparticle [see paragraph 00112].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Prakash et al. and Zhang et al. in a method for targeting a specific region in the ANGPTL3 genome locus to reduce expression of the ANGPTL3 protein to treat cardiovascular and metabolic disease because Prakash et al. teach methods for antisense RNA targeting of the ANGPTL3 locus.  Zhang et al. teach gRNA/Cas9 endonuclease targeting of genomic coding regions such as the ANGPTL3 locus that provides an affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Prakash et al. and Zhang et al. to use the target sequences of Prakash et al. to design gRNA/Cas9 proteins in Zhang et al. because Zhang et al. acknowledges that these methods provide an affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
16.	The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US Patent Application Publication 2015/0315594 A1; cited on PTO-892 mailed on 03/30/2022) in view of Zhang et al. (WO 2014/04729 A1; cited on IDS filed on 03/14/2022) as evidenced by GenBank Q99ZW2.1 (GenBank, 2014; cited on PTO-892 mailed on 03/30/2022) as applied to claims 1-5, 8-9, 11-12, 14, and 19-23 above, and further in view of Renaud et al. (Cell Reports, March 2016; cited on PTO-892 mailed on 03/30/2022) is maintained for the reasons of record and the reasons set forth below.
17.	With respect to claim 15, Prakash et al. teach the method wherein the chemically modified gRNA comprises a phosphorothioated 2’-O-methyl nucleotides at the 3’end and the 5’end of the gRNA [see paragraphs 0014-0016 and 0805].
	However, the combination of Prakash et al. and Zhang et al. do not teach the method of using phosphorothioated 2’-O-methyl nucleotides in the context of a gRNA Cas9 system.
	Renaud et al. teach that phosphorothioated-modified oligonucleotides strongly enhance genomic editing efficiency of single-stranded oligonucleotides donors in cultured cells using CRISPR-Cas9 nucleases [see Abstract].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Prakash et al., Zhang et al. and Renaud et al. to using phosphorothioated sgRNA in the methods of Prakash et al. and Zhang et al. because Prakash et al. and Zhang et al. teach methods for Cas9 modification of the ANGPTL3 genomic locus.  Renaud et la. teach that phosphorothioated-modified oligonucleotides strongly enhance genomic editing efficiency of single-stranded oligonucleotides donors in cultured cells using CRISPR-Cas9 nucleases.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Prakash et al., Zhang et al. and Renaud et al. because Renaud et al. acknowledges that phosphorothioated-modified oligonucleotides strongly enhance genomic editing efficiency of single-stranded oligonucleotides donors in cultured cells.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
18.	Beginning on p. 5 of applicants’ remarks, applicants in summary contend that antisense technology disclose in Prakash et al. is a completely different platform than the CRISPR-Cas9 platform and there is no teaching, motivation or suggestion in Prakash of using CRISPR-Cas9 systems to engineered a permanent editing of the ANGPTL3 gene.  Applicants further contend that the gRNAs of the currently pending claims have unexpected properties in that the inventors discovered that the gRNA targeting the ANGPTL3 gene having spacer sequences as recited in the claims have a cutting efficiency of greater than 70%.  
These arguments are found to be not persuasive for the reasons of record and the reasons set forth below.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  MPEP 2143 states “[t]he Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results”.  In the instant case, given that both Prakash et al. and Zhang et al. are directed to genetic engineering processes for treatment of diseases, it would have required only simple substitution of the CRISPR methods of Zhang et al. into the methods of Prakash et al. to arrive at the claimed invention.  
	Regarding applicants’ remarks that the the gRNAs of the currently pending claims have unexpected properties in that the inventors discovered that the gRNA targeting the ANGPTL3 gene having spacer sequences as recited in the claims have a cutting efficiency of greater than 70%, this argument is found to be not persuasive because the argument of unexpected results must be commensurate in scope with the claimed invention.  MPEP 716.02(d) states “whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)”.  In the instant case, the alleged unexpected result occurred HEK293T cells; however, the claims are unlimited with respect to cell type.  There is no evidenced of record that the alleged unexpected result would occur throughout all cell types as encompassed by the claims.
After Final Consideration Program 2.0
19.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
20.	Status of the claims:	Claims 1-5, 8-9, 11-12, 14-15, and 19-25 are pending.
	Claim 24 stands withdrawn pursuant 37 CFR 1.142(b).
	Claims 1-5, 8-9, 11-12, 14-15, 19-23, and 25 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        



APPENDIX A 

Prakash et al. with SEQ ID NO:  7094

Query Match             100.0%;  Score 20;  DB 33;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TAAGACCATGTCCCAACTGA 20
              ||||||||||||||||||||
Db          1 TAAGACCATGTCCCAACTGA 20

Prakash et al. with SEQ ID NO:  7061

Qy          1 CCAGAAAAGGTAAGGTTGGT 20
              ||||||||||||||||||||
Db       3063 CCAGAAAAGGTAAGGTTGGT 3044